TASHIMA, Circuit Judge,
dissenting.
Because the majority misreads the record and usurps the district court’s fact-finding function, I respectfully dissent.
In his amended motion for summary judgment, Stone certified “that the parties have made good faith efforts through meetings and telephone conferences to resolve the issues raised by the motion but have been unable to do so.” Altamont Summit Apartments LLC v. Wolff Properties LLC, 2002 WL 31971832, at *3 (D.Or.2002) (emphasis added). The majority finds that this certification “accurately reflected historical events.” Maybe so, but the context and wording were such as to be deceptive. Nonetheless, the majority holds that the district court clearly erred in finding that the certification lacked any basis in fact. But how can discussions held months before the motion was filed and even before the lawsuit was commenced be accurately characterized as “meetings and conferences” held “to resolve the issues raised in the motion?” At the time the meetings and conferences were held, the substance of the motion was not even within the contemplation of the parties — no one could then know what the issues to be raised in a future motion would be, how they would be framed, or how they might possibly be narrowed by conferring on the motion. At the least, the district court’s finding that “[tjhere was no basis in fact, therefore, for the certification,” id. at *5, in light of the accompanying record, cannot be clearly erroneous.
The purpose of Local Rule 7.1(a)(1), obviously, is to require counsel to discuss the motion, not just the general subject matter of a contemplated lawsuit. This is the only reasonable reading of the rule and the reading adopted by all of the judges of the District of Oregon.1 In fact, the district court also found that “a competent attorney practicing under the Local Rules of the United States District Court for the District of Oregon could not form a reasonable belief that pre-litigation discussions with opposing counsel concerning the fundamental disputes that gave rise to the action would satisfy the LR 7.1 require*60ments for good faith efforts before a motion was filed to resolve the issues raised by the motion.” Id. at *6. Stone does not dispute that he did not discuss the motion with opposing counsel. Given the district court’s reasonable and common-sense interpretation of Local Rule 7.1,2 even if Stone’s certification “accurately reflected historical events,” as the majority holds, it was still baseless because it bore no relationship to the requirement of the rule. Indeed, from an objective point of view, it was a deliberate attempt to circumvent the rule. Thus, the district court’s finding that “Stone’s certification ‘was without basis in fact’ ” easily survives clear error review. Indeed, the majority virtually admits as much in conceding that “[t]he district court might well have concluded ... that Stone’s certification did not satisfy the requirements of LR 7.1(a)(1).... ”
The majority does not reach the second prong required of a “frivolous” finding— that the certification was “made without a reasonable and competent inquiry.” Townsend v. Holman Consulting Corp., 929 F.2d 1358, 1362 (9th Cir.1990) (en banc). Stone’s response to the order to show cause, however, clearly demonstrates that he made no inquiry at all, let alone a reasonable one, concerning the rule’s requirements until “[fjollowing the Court’s recent Orders and inquiries.... ” Altamont Summit Apartments, 2002 WL 31971832, at *4.
Because Stone’s Rule 7.1 certification was “both baseless and made without reasonable and competent inquiry,” Townsend, 929 F.2d at 1362, it was frivolous, id. I would, thus, affirm the district court.

. The requirement is not unique to the District of Oregon. See, e.g., Cent. Dist. of Cal. Local Rule 7-3 ("In all cases [not otherwise exempted] counsel contemplating the filing of any motion shall first contact opposing counsel to discuss thoroughly ... the substances of the contemplated motion and any possible resolution.”).


. The majority does not dispute that this interpretation of Local Rule 7.1 is correct.